       Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 1 of 29




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MARGARET FLERLAGE &
MARKUS MURRAY,
individually, and on behalf of all others
similarly situated,

                        Plaintiffs,                              Case No. 18-2614-DDC-TJJ

v.

US FOODS, INC.,

                  Defendant.
______________________________________

                                  MEMORANDUM AND ORDER

        This matter comes before the court on class representatives Margaret Flerlage and

Markus Murray’s Unopposed Motion for Preliminary Settlement Approval (Doc. 54).

Plaintiff’s motion asks the court for (1) conditional certification of settlement class,1 (2)

preliminary approval of a proposed settlement, (3) approval of the form and manner of notice,

and (4) a schedule and hearing date for final settlement approval. Doc. 55 at 3. For the

following reasons, the court grants plaintiffs’ request to certify a settlement class and for

preliminary approval under Rule 23 for their KWPA claims. Also, the court grants plaintiffs’

request to certify a collective action under the FLSA but denies plaintiffs’ request for preliminary

approval of their FLSA settlement. Plaintiffs also ask the court to approve the form and manner

of the notice to class members and set a schedule governing notice and hearing date for final

settlement approval. The court grants each of those requests. The court explains why, below.




1
       Plaintiffs seek conditional certification of a collective action under the Fair Labor Standards Act
(“FLSA”) and conditional certification of a class action under Federal Rule of Civil Procedure 23 for their
Kansas Wage Payment Act (“KWPA”) claims.
        Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 2 of 29




   I.      Background

        On January 22, 2019, plaintiffs Margaret Flerlage and Markus Murray filed, collectively

and as a class action, claims against defendant US Foods, Inc. for FLSA and KWPA violations.

Doc. 14. The claims arise from allegations that defendant failed to pay plaintiffs, and others

similarly situated, for hours and overtime as required by state and federal law. Plaintiffs allege

defendant required them to work without compensation before they “clocked in” every morning.

On February 6, 2019, defendant filed an Answer denying all liability. Doc. 18. The parties then

served initial disclosures, interrogatories, requests for production, and they conducted

depositions. On August 29, 2019, the parties participated in a mediation. The result of which is

the Settlement Agreement, that the parties now ask the court to approve preliminarily.

        On February 7, 2020, plaintiffs filed an unopposed Motion for Preliminary Settlement

Approval (Doc. 54) and a memorandum in support of that motion (Doc. 55). Their motion asks

the court to enter an Order approving the Joint Stipulation of Class Action and FLSA Settlement.

More specifically, plaintiffs request that the court enter an order that:

   1. certifies the proposed Settlement Class for settlement purposes only,

   2. grants preliminary approval of the proposed settlement,

   3. directs notice to be disseminated to Settlement Class Members in the form and manner

        proposed by the parties, and

   4. sets a schedule and hearing for final approval of the Settlement and related deadlines.

Doc. 55 at 3. The court addresses each of these requests, below.

        The parties’ proposed Settlement Class includes “all persons who are or were previously

employed by Defendant as Order Selectors who worked at any time at Defendant’s business

location in Topeka, Kansas[,] from November 15, 2015 until September 30, 2019.” Doc. 55-1 at



                                                  2
          Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 3 of 29




4, 6 (Settlement Agreement ¶¶ 19, 33). As discussed, plaintiffs ask the court to enter an order

that certifies the proposed settlement class for settlement purposes only. Plaintiffs request that

the court conditionally certify the Rule 23 Class for the KWPA state law claims and

conditionally certify the collective class for the FLSA claims. In Part II, below, the court

addresses class certification and preliminary approval under the Rule 23 requirements. In Part

III, below, the court addresses plaintiffs’ FLSA collective action claims.

    II.      KWPA claims (Rule 23)

          The court beings its analysis with Rule 23 certification. Then it turns to Rule 23

settlement approval. Next it addresses notice, then finally the settlement schedule.

             A. Rule 23 Certification

                 1. Legal Standard

          “Class action settlements are premised upon the validity of the underlying class

certification.” In re Integra Realty Res., Inc., 354 F.3d 1246, 1261 (10th Cir. 2004). Class

certification is appropriate if the district court finds, after conducting a “rigorous analysis,” that

the proposed class satisfies the requirements of Fed. R. Civ. P. 23. Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 351 (2011) (citation and internal quotation marks omitted). “Confronted

with a request for settlement-only class certification, a district court need not inquire whether the

case, if tried, would present intractable management problems, for the proposal is that there be

no trial.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997) (citing Fed. R. Civ. P.

23(b)(3)(D)). “But other specifications of the Rule—those designed to protect absentees by

blocking unwarranted or overbroad class definitions—demand undiluted, even heightened,

attention in the settlement context.” Id.




                                                   3
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 4 of 29




       The elements of class certification are (1) numerosity, (2) commonality, (3) typicality,

and (4) adequate representation, plus one of the requirements of Rule 23(b)(1) through (3). Fed.

R. Civ. P. 23. Plaintiffs seek certification under Rule 23(b)(3). Rule 23(b)(3) requires plaintiffs

to show that “questions of law or fact common to class members predominate over any questions

affecting only individual members, and that a class action is superior to other available methods

for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

               2. Analysis

       The parties assert that all of the Rule 23 class action certification requirements are

satisfied here. The court addresses each of the Rule 23 requirements, below.

                            a. Numerosity

       Rule 23(a)(1) requires plaintiffs to show that “the class is so numerous that joinder of all

members is impracticable.” Numerosity “requires examination of the specific facts of each case

and imposes no absolute limitations.” In re Motor Fuel Temperature Sales Practices Litig., 292

F.R.D. 652, 667 (D. Kan. 2013). A plaintiff seeking class certification “must produce some

evidence or otherwise establish by reasonable estimate the number of class members who may be

involved.” Bennett v. Sprint Nextel Corp., 298 F.R.D. 498, 504 (D. Kan. 2014).

       Here, plaintiffs allege the numerosity element is met because the preliminary estimate of

the class size is 341 persons and that number is enough to make joinder impracticable. Doc. 55

at 9. “[N]umerosity does not require plaintiffs to establish the precise number of class members,

only that the class is sufficiently numerous.” Nieberding v. Barrette Outdoor Living, Inc., 302

F.R.D. 600, 608 (D. Kan. 2014). In Nieberding, this court found that plaintiffs had satisfied the

numerosity requirement, when the parties stipulated 233 persons belonged to the class. Id. For

the same reasons, plaintiffs in this case satisfy the numerosity requirement.



                                                 4
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 5 of 29




                            b. Commonality

       Rule 23(a)(2) requires plaintiffs to show “questions of law or fact common to the class.”

Commonality requires plaintiffs “to demonstrate that the class members have suffered the same

injury.” Dukes, 564 U.S. at 350 (citation and internal quotation marks omitted). In other words,

the “claims must depend upon a common contention” that is “of such a nature that it is capable

of class wide resolution—which means that determination of its truth or falsity will resolve an

issue that is central to the validity of each one of the claims in one stroke.” Id. “What matters to

class certification . . . is not the raising of common ‘questions’—even in droves—but, rather the

capacity of a class wide proceeding to generate common answers apt to drive the resolution of

the litigation.” Id. (citing Richard A. Nagareda, Class Certification in the Age of Aggregate

Proof, 84 NYU L. REV. 97, 132 (2009)).

       Plaintiffs allege questions of law or fact common to the class exist. Plaintiffs assert that

defendant did not compensate them for time worked before they could clock in, and the evidence

reflecting these allegations permeate the class. Doc 55 at 9–10. And, plaintiffs bring all claims

under the same state and federal laws. Id. at 10. Here, the alleged non-payment is a common

issue for all members of the putative class. Plaintiffs’ ability to prove a violation of law occurred

is common to all putative class members’ claims; a common answer that will drive the

litigation’s outcome. Therefore, plaintiffs satisfy the commonality requirement.

                            c. Typicality

       Rule 23(a)(3) requires the claims of plaintiffs to be typical of the class they seek to

represent. DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188, 1198 (10th Cir. 2010). The test of

typicality is whether “all class members are at risk of being subjected to the same harmful

practices, regardless of any class member’s individual circumstances.” Id. at 1199. Plaintiffs



                                                 5
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 6 of 29




allege that representative plaintiffs Margaret Flerlage and Markus Murray’s claims typify the

claims of the other class members because they arise from the same alleged course of conduct by

defendant and rest on the same legal theory—violation of the KWPA. Doc. 55 at 10. Here,

plaintiffs’ legal and remedial theories are identical to those of the putative class, so plaintiffs

satisfy the typicality requirement.

                             d. Adequacy of Representation

        Rule 23(a)(4) requires named plaintiffs to show that “the representative parties will fairly

and adequately protect the interests of the class.” Determining adequacy of representation turns

on two questions: (1) “whether the named plaintiffs and their counsel have any conflicts of

interest with other class members” and (2) whether the named plaintiffs and their counsel will

prosecute the action vigorously on behalf of the class. In re Motor Fuel Temperature Sales

Practices Litig., 292 F.R.D. at 671. “Minor conflicts among class members do not defeat

certification; to defeat class certification, a conflict must be ‘fundamental’ and go to specific

issues in controversy.” Id. (quoting Eatinger v. BP Am. Prod. Co., 271 F.R.D. 253, 260 (D. Kan.

2010) (further citations omitted)). “A fundamental conflict exists where some class members

claim to have been harmed by conduct which resulted in benefit to other class members.” Id.

        Here, plaintiffs assert that this adequacy of representation test is met because the lead

plaintiffs are members of the class and sustained the same alleged injuries as class members, and

the lead plaintiffs and their counsel have the same interests and objectives as class members.

Doc. 55 at 10. Because there is no showing of any conflict or other evidence that would make

named plaintiffs and counsel inadequate, the court finds that this factor is satisfied.




                                                   6
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 7 of 29




                            e. Rule 23(b)(3) Requirement

       In addition to the requirements under Rule 23(a), a plaintiff must affirmatively

demonstrate that the class satisfies the requirements for one of the types of class actions listed in

Rule 23(b). Here, plaintiffs seek class certification under Rule 23(b)(3). To certify a class under

Rule 23(b)(3), plaintiff must show that “questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

R. Civ. P. 23(b)(3). Factors pertinent to this finding include:

       (A) the class members’ interests in individually controlling the prosecution or
       defense of separate actions;

       (B) the extent and nature of any litigation concerning the controversy already begun
       by or against class members;

       (C) the desirability or undesirability of concentrating the litigation of the claims in
       the particular forum; and

       (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3).

        These factors weigh in favor of certification. Plaintiffs contend that the common

questions of fact and law, described in the paragraph above discussing Rule 23(a)(2)’s

commonality requirement, predominate over any questions affecting only individual members,

and that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy. Doc. 55 at 11. Class members have little interest in individually

controlling the prosecution of separate actions because the amount at stake for each individual

class member is small relative to the cost of maintaining a separate action. The parties have not

suggested any similar litigation and the court is unaware of any. Finally, the class encompasses

only people who worked in Kansas, and therefore, Kansas is an appropriate forum for the class.

                                                  7
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 8 of 29




For these reasons, the court finds that plaintiffs have satisfied the requirements for certification

of a Rule 23(b)(3) class action. As a result, the court grants the plaintiffs’ motion for class

certification for the settlement purposes for the KWPA claim.

               B. Rule 23 Preliminary Settlement Approval

        Plaintiffs request that the court enter an order granting preliminary approval of the

proposed settlement. The court finds that the proposed settlement is “fair, reasonable, and

adequate” under Rule 23 for the reasons explained below. Fed. R. Civ. P. 23(e)(2).

                        1. Overview of the Proposed Settlement

        The Settlement Agreement requires defendant to pay the mediator’s fees and a Gross

Settlement Amount (“GSA”) of $210,000. Doc. 55-1 at 4 (Settlement Agreement ¶ 20). The

GSA will pay all claims by class members (the Net Settlement Amount), any fees and costs

awarded to the plaintiffs’ counsel, and any incentive award to the representative plaintiffs. Id.

        The Net Settlement Amount consists of the GSA less (1) plaintiffs’ attorneys’ fees, (2)

expenses incurred in the action, claims administration costs, penalties and interest, and (3)

plaintiffs’ representative service award. Doc. 55-1 at 4 (Settlement Agreement ¶ 22).

        The Settlement Agreement limits plaintiffs’ counsel to no more than $17,500 in costs and

$125,000 in attorneys’ fees. Doc. 55-1 at 11 (Settlement Agreement ¶ 48). Plaintiffs’ counsel

requests a service award for class representatives, Ms. Flerlage and Mr. Murray, of $3,500 each.

Doc. 55 at 7. Assuming the court grants final approval of the settlement as currently proposed,

the Net Settlement Amount will consist of about $60,500 to divide among class members who

file claims.

        The amount each class and collective member will receive will be based on the weeks

they worked from November 15, 2015 to September 30, 2019. Doc. 55-1 at 16 (Settlement



                                                  8
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 9 of 29




Agreement ¶ 55.a.). The amount received for each work week will equal the Net Settlement

Amount divided by total number of workweeks of the class. Id. Each class and collective

member will receive an estimated $4.51 per week worked during the Class Period. Doc. 55 at 7.

So, for example, if one worker worked every week for the Class Period, six weeks shy of four

years, he would receive an estimated $911.02 total settlement payment. If all 341 workers

worked for the entire period, each worker would receive just $177.42.

                       2. Legal Standard

       Under Rule 23(e), parties may settle the claims of a certified class action only with court

approval. The court may approve a settlement only upon finding that it is “fair, reasonable, and

adequate.” Fed. R. Civ. P. 23(e)(2). The Tenth Circuit has specified four factors that a district

court must consider when assessing whether a proposed settlement is “fair, reasonable, and

adequate”:

       (1) whether the proposed settlement was fairly and honestly negotiated;

       (2) whether serious questions of law and fact exist, placing the ultimate outcome
       of the litigation in doubt;

       (3) whether the value of an immediate recovery outweighs the mere possibility of
       future relief after protracted and expensive litigation; and

       (4) the judgment of the parties that the settlement is fair and reasonable.

Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002).

       The settlement approval process typically occurs in two phases. First, the court considers

whether preliminary approval of the settlement is appropriate. William B. Rubenstein, Newberg

on Class Actions § 13:10 (5th ed. 2020); Freebird, Inc. v. Merit Energy Co., No. 10-1154-KHV,

2012 WL 6085135, at *4 (D. Kan. Dec. 6, 2012). “If the Court grants preliminary approval, it

directs notice to class members and sets a hearing at which it will make a final determination on



                                                 9
     Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 10 of 29




the fairness of the class settlement.” In re Motor Fuel Temperature Sales Practices Litig., 286

F.R.D. 488, 492 (D. Kan. 2012); see also Newberg on Class Actions § 13:10 (“[T]he court’s

primary objective [at the preliminary approval stage] is to establish whether to direct notice of

the proposed settlement to the class, invite the class’s reaction, and schedule a final fairness

hearing.”). Second, “taking account of all of the information learned during [the preliminary

approval] process, the court decides whether to give ‘final approval’ to the settlement.” Newberg

on Class Actions § 13:10.

       Because preliminary approval is just the first step of the approval process, courts apply a

“less stringent” standard than that at final approval. Freebird, 2012 WL 6085135, at *5.

“[D]istrict courts have developed a jurisprudence whereby they undertake some review of the

settlement at preliminary approval, but perhaps just enough to ensure that sending notice to the

class is not a complete waste of time.” Newberg on Class Actions § 13:10. “The general rule is

that a court will grant preliminary approval where the proposed settlement is neither illegal nor

collusive and is within the range of possible approval.” Id. (internal citation omitted). “While

the Court will consider [the Tenth Circuit’s] factors in depth at the final approval hearing, they

are a useful guide at the preliminary approval stage as well.” In re Motor Fuel Temperature

Sales Practices Litig., 286 F.R.D. at 502–03.

                       3. Analysis

       After analyzing the Tenth Circuit’s factors under the relaxed standard that is appropriate

at the preliminary approval stage, the court finds that all four factors favor approval of the

settlement proposed here. See Rutter & Wilbanks Corp., 314 F.3d at 1188 (noting the four

factors to consider when evaluating a class action settlement).




                                                 10
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 11 of 29




       First, the court concludes that the parties fairly and honestly negotiated the settlement.

The parties arrived at the settlement after mediating the case with mediator Michelle Minor.

When the mediation occurred, the parties already had litigated the dispute for nearly 10 months

and had exchanged initial disclosures and requests for production and had taken depositions.

Thus, when negotiating the settlement, both parties knew the strengths and weaknesses of their

cases and could weigh the benefits of settling. And, engaging a mediator at least suggests fair

and honest negotiations, so this factor favors preliminary approval.

       Second, the court finds that serious questions of law and fact exist, placing the ultimate

outcome of the litigation in doubt. Plaintiffs’ counsel alleges that both parties have gained

comprehensive knowledge of each party’s case after thorough investigation of the facts and law,

and they were able to make an informed assessment based on their knowledge of the case.

Basically, the agreed-upon settlement manifests serious questions of law and fact and doubt

about the ultimate outcome if this case proceeded to trial. This factor favors preliminary

approval.

       Third, the court finds that the value of an immediate recovery outweighs the potential for

future relief after protracted and expensive litigation. Considering about two thirds of the

settlement, as it stands, is going to plaintiffs’ counsel, and class members are likely to recover

about $4.51 per week worked, it is evident that the cost of litigation greatly outweighs any

potential relief that plaintiffs could gain from further pursuing this lawsuit.

       Fourth, the parties assert the Settlement Agreement is fair and reasonable. The parties,

all of whom are represented by experienced and motivated counsel, have agreed to a settlement

they evaluate as fair and reasonable. The agreement of the parties, and the notice plan to give




                                                  11
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 12 of 29




potential class members an opportunity to object to the settlement terms suggests the agreement

is a fair and reasonable one.

       For these reasons the court finds that all four of the Tenth Circuit’s factors favor

preliminary approval. Therefore, the court grants preliminary approval of the proposed

Settlement Agreement for the purposes of the KWPA claims under Rule 23.

           C.           Notice

                        1. Legal Standard

       Having approved the Settlement Agreement preliminarily, the court next considers the

content, form, and manner of notice that the parties propose to have the Claim Administrator

send to class members. When the court certifies a class action under Fed. R. Civ. P. 23(b)(3), it

“must direct to class members the best notice that is practicable under the circumstances,

including individual notice to all members who can be identified through reasonable effort.”

Fed. R. Civ. P. 23(c)(2)(B). The notice must “clearly and concisely state in plain, easily

understood language,”

       (i) the nature of the action;

       (ii) the definition of the class certified;

       (iii) the class claims, issues, or defenses;

       (iv) that a class member may enter an appearance through an attorney if the
       member so desires;

       (v) that the court will exclude from the class any member who requests exclusion;

       (vi) the time and manner for requesting exclusion; and

       (vii) the binding effect of a class judgment on members under Rule 23(c)(3).

Id.




                                                     12
     Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 13 of 29




       Also, as part of Rule 23’s settlement approval process, “[t]he court must direct notice in a

reasonable manner to all class members who would be bound by the proposal...” Fed. R. Civ. P.

23(e)(1)(B). Rule 23(e), however, imposes a less stringent notice standard than Rule

23(c)(2)(B). Rule 23(c)(2)(B) requires the court to direct to class members “the best notice that

is practicable under the circumstances.” Such notice is essential “to ensure that class members

who desire to pursue their own claims individually have the opportunity to exercise their right to

opt out of the class.” Gottlieb v. Wiles, 11 F.3d 1004, 1012 (10th Cir. 1993), abrogated on other

grounds by Devlin v. Scardelletti, 536 U.S. 1 (2002). By contrast, Rule 23(e) merely requires

“notice in a reasonable manner to all class members who would be bound” by the proposed

settlement. Fed. R. Civ. P. 23(e)(1).

       “In addition to the requirements of Rule 23, the [C]onstitution’s Due Process Clause also

guarantees unnamed class members the right to notice of certification or settlement.” DeJulius v.

New Eng. Health Care Emps. Pension Fund, 429 F.3d 935, 943–44 (10th Cir. 2005) (citing U.S.

Const. amend. V) (further citations omitted). “For due process purposes, rather than looking at

actual notice rates, our precedent focuses upon whether the district court gave ‘the best notice

practicable under the circumstances including individual notice to all members who can be

identified through reasonable effort.’” Id. at 944 (quoting In re Integra Realty Res., Inc., 262

F.3d 1089, 1110 (10th Cir. 2001)). “The legal standards for satisfying Rule 23(c)(2)(B) and the

constitutional guarantee of procedural due process are coextensive and substantially similar.” Id.

(citations omitted).

       Here the class members have not yet received any notice of this class action or the

proposed settlement. Thus, the court must direct that they receive “the best notice that is




                                                13
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 14 of 29




practicable under the circumstances, including individual notice to all members who can be

identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B).

        The “best notice practicable” does not necessarily mean actual notice—e.g., mailed

notice to each class member. DeJulius, 429 F.3d at 944. Instead, notice by publication can

satisfy Rule 23 and due process when the parties do not know the identity of the class members.

Id. (citing Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 320 (1950)). However,

“[i]ndividual notice to identifiable class members is not a discretionary consideration that can be

waived in a particular case; rather, it is ‘an unambiguous requirement of Rule 23.’” Better v.

YRC Worldwide, Inc., No. 11-2072-KHV, 2015 WL 566962, at *3 (D. Kan. Feb. 11, 2015)

(quoting Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 176 (1974)).

                        2. Proposed Notice

        Under the Settlement Agreement, the Settlement Administrator will send notice to all of

the class members via regular First-Class U.S. Mail.2 Doc. 55-1 at 12 (Settlement Agreement

¶ 50.c.). This mailed notice will inform the recipient about the lawsuit, that the class member is

a part of the class, and the estimated individual settlement share. Doc. 55-1 at 11–12 (Settlement

Agreement ¶ 50.a.). Also, it explains that the recipient will be bound by the judgment if he or

she does nothing and provides instructions how to “opt-out.” Doc. 55-1 at 13 (Settlement

Agreement ¶ 51). The proposed notice will direct class members to the PACER, “Public Access

to Court Electronic Records,” website with the case number and provide contact information for

plaintiffs’ counsel to answer any questions. Doc. 55-2 at 5 (Proposed Notice of Class and

Collective Action Settlement).




2
        Defendant has agreed to provide the class list to the Settlement Administrator. Doc. 55-1 at 12
(Settlement Agreement ¶ 50.b.).

                                                   14
     Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 15 of 29




       Plaintiffs propose that the court grant class members 60 days from the Settlement

Administrator’s initial mailing of notices of settlement by the Settlement Administrator to opt-

out or object to the settlement. Doc. 55-1 at 6 (Settlement Agreement ¶ 32). If individual notice

does not reach a class member and no forwarding address is provided, the Settlement Agreement

provides that the Settlement Administrator will use skip-tracing to determine a correct address.

Doc. 55-1 at 12 (Settlement Agreement ¶ 50.d.).

                      3. Analysis

       The court must approve the content, form, and manner of notice proposed by the parties.

The mailed notice provides class members with the information that Fed. R. Civ. P. 23(c)(2)(B)

requires. Individual mailed notice, when combined with contact information for plaintiffs’

counsel, affords the “best notice that is practicable under the circumstances.” Fed. R. Civ. P.

23(c)(2)(B). Because all class members were employees of defendant, defendant can provide

names, addresses, and social security numbers of the class members to the Settlement

Administrator. This information makes the task of providing individual mailed notice easily

achievable. The court also concludes that 60 days is sufficient for class members to review the

settlement information, weigh their options, and select a course of action. See DeJulius, 429

F.3d at 945–47 (affirming notice program granting majority of class members less than 32 days

to respond to proposed class settlement); Geiger v. Sisters of Charity of Leavenworth Health

Sys., Inc., No. 14-2378, 2015 WL 4523806, at *5 (D. Kan. July 27, 2015) (approving schedule

giving class members 28 days to opt-out or object to class action settlement). The court thus

approves the proposed notice—with one exception.

       The court observes that the proposed notice refers to the amounts of the service fee

awards and attorneys’ fee award that plaintiffs seek in their motion. Doc. 55-2 at 2. As



                                                15
        Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 16 of 29




discussed below, the court finds these awards are not fair and reasonable, and thus the court

refuses to approve the parties’ FLSA settlement. The court thus directs the parties to revise this

portion of the notice before issuing notice to class members. The notice should provide a revised

proposed service fee award and attorneys’ fee award and note that these amounts still are subject

to the court’s approval.

               D.          Settlement Schedule

            Next, plaintiffs propose that the following schedule govern notice, the computation of

claims, opt-outs, objections filed by class members, and the motion for final approval. Doc. 55

at 6–7. Finding the proposed schedule reasonable, the court approves and adopts the parts of the

schedule leading to and concluding with filing a motion for final approval, as set out below.3

    Event                                             Deadline

    Retention of Settlement Administrator             7 Days After Preliminary Approval of
                                                      Settlement
    Defendant to provide Settlement                   20 Days After Preliminary Approval of
    Administrator with Confidential Class List        Settlement
    and Work Weeks of Each Class Member
    Notice Deadline – Settlement Administrator        14 Days After Settlement Administrator
    must send notice to class members.                Receives Class List
    Response Deadline – Response Deadline for         60 Days After Notice of Settlement is Mailed
    Class Members (opting out, disputing
    information, and objecting)
    Motion for Final Approval                         30 Days after Response Deadline Expires
    Settlement Approval Hearing                       February 4, 2021 at 9AM


               E. Conclusion

            For reasons explained above, the court grants class certification under Rule 23 and

preliminary approval of the parties’ settlement of the KWPA claims. The court directs the



3
       The remainder of the plaintiffs’ proposed schedule is subject to approval in the Order on final
approval.

                                                    16
        Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 17 of 29




parties to send notice to settlement class members in the form and manner proposed by the

parties (with one exception noted above) and adopts the parties’ schedule for settlement and

related deadlines.

      III.      FLSA Claims

                A. FLSA Collective Action Certification

                        1. Legal Standard

             Plaintiffs assert FLSA claims and seek to certify a collective action under 29 U.S.C. §

216(b). “Section 216(b) of the FLSA provides for an opt-in class action on behalf of employees

who are ‘similarly situated’ to the plaintiffs.” In re Bank of Am. Wage & Hour Emp’t Litig., 286

F.R.D. 572, 576 (D. Kan. 2012). The Tenth Circuit has approved a two-step approach to

certification of a collective action. Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1105

(10th Cir. 2001).

             The first step requires a court to make an initial notice stage determination, applying a

relatively lenient standard. Id. at 1103. The first stage of the two-stage approach requires

“nothing more than substantial allegations that the putative class members were together the

victims of a single decision, policy, or plan.” Id. at 1102 (internal quotation marks and citation

omitted). This initial stage determination certifies the case as a collective action for purposes of

sending the opt-in notice to potential class members. Id. The second stage occurs, if necessary,

usually upon a party’s motion, after discovery is complete. Id. at 1102–03. Then, the court

determines whether the class should remain certified, or be decertified using a stricter standard.

Id.




                                                      17
     Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 18 of 29




                   2. Analysis

       Plaintiffs contend that “the class plainly meets the requirement of 29 U.S.C. § 216(b)

because all members are ‘similarly situated.’” Doc. 55 at 15. All members were Order selectors

at defendant’s Topeka location, could legally bring the same action (that they were required to

work off the clock and thus undercompensated) against defendant, and, as far as plaintiffs’

counsel knows, defendant has no unique defenses against any individual member. Plaintiffs

have asserted substantial allegations that the putative class members were victims of single

policy of defendant. Thus, the court finds it appropriate to certify a collective action for the

purpose of sending the opt-in notice to potential class members.

           B. FLSA Preliminary Approval

                   1. Legal Standard

       When parties settle FLSA claims, they must present the settlement to the court to review

and decide whether the settlement is fair and reasonable. Barbosa v. Nat’l Beef Packing Co.,

LLC, No. 12-2311-KHV, 2015 WL 4920292, at *3 (D. Kan. Aug. 18, 2015) (citing Lynn’s Food

Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982)). “To approve an FLSA

settlement, the Court must find that the litigation involves a bona fide dispute and that the

proposed settlement is fair and equitable to all parties concerned.” Id. (citing Lynn’s Food

Stores, Inc., 679 F.2d at 1354). To approve an FLSA settlement, the court must decide whether:

(1) the litigation involves a bona fide dispute, (2) the proposed settlement is fair and equitable to

all parties, and (3) the proposed settlement contains an award of reasonable attorneys’ fees.

Barbosa, 2015 WL 4920292, at *5 (citing McCaffrey, 2011 WL 32436, at *2).




                                                 18
     Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 19 of 29




                   2. Analysis

       After reviewing plaintiffs’ submissions, the court concludes that it cannot approve the

parties’ settlement of the FLSA collective action claims because the proposed attorneys’ fees are

not reasonable. The court explains why below.

                             a.   Bona Fide Dispute

       Before approving an FLSA settlement, the parties must submit sufficient information for

the court to conclude that a bona fide dispute exists. McCaffrey v. Mortg. Sources, Corp., No.

08-2660-KHV, 2011 WL 32436, at *4 (D. Kan. Jan. 5, 2011) (citing Dees v. Hydradry, Inc., 706

F. Supp. 2d 1227, 1241 (M.D. Fla. 2010)). To satisfy this obligation, the parties must provide

the court with: (1) a description of the nature of the dispute; (2) a description of the employer’s

business and the type of work performed by the employees; (3) the employer’s reasons for

disputing the employees’ right to a minimum wage or overtime; (4) the employees’ justification

for the disputed wages; and, (5) if the parties dispute the computation of wages owed, each

party’s estimate of the number of hours worked and the applicable wage. Id.

       Plaintiffs assert that a bona fide dispute exists because the parties genuinely disagree

whether employees worked off the clock, unpaid overtime. Plaintiffs assert defendant mandated

they work off the clock for as much as 15 to 20 minutes before their scheduled shifts, thus

violating the FLSA. Defendant denies these allegations, asserting at least 14 affirmative

defenses. Therefore, the claims present a bona fide dispute whether defendant violated the

FLSA, with the potential for either side to prevail if the case continued.

                             b.   Fair and Equitable

       The court next considers whether the proposed settlement is a fair and equitable one. “To

be fair and reasonable, an FLSA settlement must provide adequate compensation to the



                                                 19
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 20 of 29




employee and must not frustrate the FLSA policy rationales.” Solis v. Top Brass, Inc., No. 14-

cv-00219-KMT, 2014 WL 4357486, at *3 (D. Colo. Sept. 3, 2014). To determine if the

proposed settlement is fair and equitable, courts regularly examine the factors that apply to

proposed class action settlements under Rule 23(e). Barbosa v. Nat’l Beef Packing Co. LLC, No.

12-2311-KHV, 2014 WL 5099423, at *7 (D. Kan. Oct. 10, 2014); Tommey v. Computer Scis.

Corp., No. 11-CV-02214-EFM, 2015 WL 1623025, at *2 (D. Kan. Apr. 13, 2015). As discussed

in Part II.B. of this Order, the proposed settlement satisfies the factors of Rule 23(e).

       Although these factors may demonstrate that a settlement agreement is fair and

reasonable, they are not dispositive. See McCaffrey, 2011 WL 32436, at *5 (explaining that the

Rule 23(e) factors “provide a general framework for the Court’s determination whether an FLSA

settlement is fair, but they are not determinative”). Besides the four factors listed above, the

court also must determine “that the proposed settlement is fair and equitable to all parties in light

of the history and policy of the FLSA.” Gambrell v. Weber Carpet Inc., No. 10-2131-KHV,

2012 WL 5306273, at *5 (D. Kan. Oct. 29, 2012). The court examines several additional

considerations to determine whether the Settlement Agreement is fair and equitable. They

include notice of the proposed settlement, the settlement’s confidentiality provisions, and the

proposed service awards to the named plaintiffs.

       The FLSA does not require a fairness hearing, but settlements of class actions under Fed.

R. Civ. P. 23 do require such hearings. So, the court must hold a fairness hearing in this case.

Additionally, as discussed in Part II.C. of this Order, plaintiffs’ proposed notice is sufficient.

The parties’ proposed notice reasonably provides to the 341 class members notice of the

settlement and opportunity to object. The proposed Settlement Agreement contains no




                                                  20
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 21 of 29




confidentiality agreements. The court, thus, finds these provisions of the Settlement Agreement

are fair and reasonable.

       But, the court concludes that the proposed service awards don’t satisfy this standard. The

court must examine any service award payments to determine whether they are fair and

reasonable. See Tommey, 2015 WL 1623025, at *2; Grove v. ZW Tech, Inc., No. 11-2445-KHV,

2012 WL 1789100, at *7 (D. Kan. May 17, 2012). Here, plaintiffs ask the court to approve

service awards in the amount of $3,500 to both representative plaintiffs. Doc. 55 at 18.

       According to their own estimates, plaintiff Margaret Flerlage spent about 32 to 34 hours

on the case, and plaintiff Markus Murray spent some 44 to 46 hours on the case. Doc. 55 at 19.

In addition, plaintiffs assert, they bear a “reputational risk” by attaching their name to litigation

and the broad general release of claims, this risk, plaintiffs say, justifies service awards. Id. To

support their argument that this service award is fair and reasonable, plaintiffs cite two cases

where our court approved service awards of $5,000: Enegren v. KC Lodge Ventures, LLC, No.

17-2285-DDC-GEB, 2019 WL 5102177, at *9 (D. Kan. Oct. 11, 2019); and In re Sprint Corp.

ERISA Litigation, 443 F. Supp. 2d 1249, 1270 (D. Kan. 2006). But, both in Enegren and Sprint

Corp., plaintiffs asked the court to approve a service award of $15,000 for the representative

plaintiffs, and in both cases, the court reduced the award to $5,000, finding that amount

adequately compensated the representative plaintiffs for 131 hours and 80 hours of time,

respectively. See Enegren, 2019 WL 5102177, at *8–9; In re Sprint Corp. ERISA Litig., 443 F.

Supp. 2d at 1271. Contrary to plaintiffs’ reliance on these precedents, both cases support

reducing the service award here.

       In Enegren, this court found a service award amounting to $114.50 per hour “out of line

with awards in this district,” even when the plaintiff had agreed to release all claims she could



                                                  21
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 22 of 29




assert against defendant and made a similar argument about reputational risk that plaintiffs assert

here. Enegren, 2019 WL 5102177, at *8. “[O]ur court has found that $20 per hour is a

reasonable incentive fee.” Foster v. Robert Brogden’s Olathe Buick GMC, Inc., No. 17-2095-

DDC-JPO, 2019 WL 1002046, at *19 (D. Kan. Feb. 28, 2019). The proposed amount here

rewards plaintiffs about $106 and $78 per hour respectively. This award also is a much greater

amount than any class member could recover in the settlement. Given the court’s $20 per hour

standard, the proposed service award of $3,500 for Ms. Flerlage and Mr. Murray each is

unreasonable. The court thus cannot approve the proposed service award here. If the parties

want to reapply to the court for a service award, they must reduce the proposed service award to

one that properly reflects the time the representative plaintiffs actually invested in this lawsuit.

Otherwise, before it will approve the settlement, the court will reduce the service award to an

amount it determines fair and equitable.

                             c.   Reasonable Attorneys’ Fees

       The FLSA requires the parties to a settlement agreement to include an award of

reasonable attorneys’ fees and the costs of the action. 29 U.S.C. § 216(b); see also McCaffrey,

2011 WL 32436, at *2. Though the court has discretion to determine the amount and

reasonableness of the fee, the FLSA fee award nevertheless is mandatory. Barbosa, 2015 WL

4920292, at *4.

       The parties’ Settlement Agreement permits plaintiffs’ counsel to seek an award of

attorneys’ fees in an amount not exceeding $125,000. Doc. 55-1 at 11 (Settlement Agreement

¶ 48). The Settlement Agreement provides that the attorneys’ fee award will be paid out of the

GSA. Id. With their motion, plaintiffs ask the court to award them $125,000 in attorneys’ fees.

Doc. 55 at 20. This requested amount is 59.5% of the total GSA. The parties’ Settlement



                                                  22
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 23 of 29




Agreement also allows plaintiffs’ attorneys to seek costs in an amount not exceeding $17,500.

Doc. 55-1 at 11 (Settlement Agreement ¶ 48). This amount also is paid out of the GSA. Id.

Plaintiffs’ counsel seeks the full amount—explaining that the $17,500 costs award includes

$2,500 for counsel’s expenses and $15,000 for settlement administration costs. Doc. 55 at 7 n.7.

Plaintiffs argue that because defendant has agreed not to oppose its requested fees and expenses,

the request is, therefore, reasonable. Doc. 55 at 17. However, the parties have agreed to a

common fund settlement, from which the fees are paid. So, defendant has little stake in the

decision how much of the money goes to the plaintiffs’ lawyers’ fees and costs vis-à-vis to the

Net Settlement Amount, or amount for class members who file claims.

       The requested attorneys’ fees represent nearly sixty percent of the common fund. A

percentage fee from a common fund award “must be reasonable and . . . the district court must

articulate specific reasons for fee awards demonstrating the reasonableness of the percentage and

thus the reasonableness of the fee award.” Barbosa, 2015 WL 4920292, at *7 (citing Brown v.

Phillips Petroleum Co., 838 F.2d 451, 454 (10th Cir. 1988)). To determine the fee award’s

reasonableness, “[t]he Tenth Circuit applies a hybrid approach, which combines the percentage

fee method with the specific factors traditionally used to calculate the lodestar.” Id. (first citing

Rosenbaum v. MacAllister, 64 F.3d 1439, 1445 (10th Cir. 1995); and then citing Gottlieb v.

Barry, 43 F.3d 474, 483 (10th Cir. 1994)). This method calls for a court to calculate a lodestar

amount, “which represents the number of hours reasonably expended multiplied by a reasonable

hourly rate.” Solis, 2014 WL 4357486, at *4 (citing Hensley v. Eckerhart, 461 U.S. 424, 433

(1983) (further citation omitted)); see also Hobbs v. Tandem Envtl. Sols., Inc., No. 10-1204-

KHV, 2012 WL 4747166, at *3 (D. Kan. Oct. 4, 2012).




                                                  23
     Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 24 of 29




       The hybrid approach also requires consideration of the factors set out in Johnson v.

Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), abrogated on other grounds by

Blanchard v. Bergeron, 489 U.S. 87 (1989). Those factors are: (1) time and labor required; (2)

novelty and difficulty of the questions presented in the case; (3) skill requisite to perform the

legal service properly; (4) preclusion of other employment by the attorneys due to acceptance of

the case; (5) customary fee; (6) whether the fee is fixed or contingent; (7) any time limitations

imposed by the client or circumstances; (8) amount involved and results obtained; (9)

experience, reputation, and ability of the attorneys; (10) undesirability of the case; (11) nature

and length of the professional relationship with the client; and (12) awards in similar cases.

Barbosa, 2015 WL 4920292, at *8 (first citing Rosenbaum, 64 F.3d at 1445; and then citing

Johnson, 488 F.2d at 717–19). While several factors are neutral or favor approving the requested

attorneys’ fees, the court finds that the customary fee and awards in similar cases factors

outweigh the other factors. The court thus finds the requested attorneys’ fees are not fair and

reasonable for the following reasons.

   (1) Time and Labor Required

       Plaintiffs’ counsel represents that they have spent about 608.97 hours working on this

case and expect to spend about 30 more hours on it. Doc. 55 at 22. This results in a rate of

$195.63 an hour. Plaintiffs’ counsel documents a lodestar of $237,065. Id. While the negative

lodestar multiplier of .527 weighs in favor of reasonableness of the fee award, the percentage of

nearly 60 percent of the GSA weighs against it.

   (2) Novelty and Difficulty of the Questions Presented in the Case & (3) Skill Requisite
       to Perform the Legal Service Properly

       Plaintiffs’ counsel asserts that knowledge of FLSA and the state equivalent, KWPA,

require an amount of skill and dedication not typical in the legal community. Doc. 55 at 23.

                                                  24
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 25 of 29




Even if this assertion is accurate, the hourly rates above reflect the skill required to handle the

questions this lawsuit presents. Therefore, these factors are neutral in the analysis.

   (4) Preclusion of Other Employment

       Plaintiffs’ counsel asserts that this case consumed a large amount of time, naturally

precluding their small law firm from capitalizing on other opportunities. Doc. 55 at 23. The

time and effort spent likely demonstrates that the lawsuit precluded plaintiffs’ counsel from

working on other matters, and because they might not recover at all given the contingency

agreement, this factor favors approving the fee award.

   (5) Customary Fee

       Plaintiffs did not pay a retainer and agreed to a contingency award of the attorney’s

lodestar, which plaintiffs argue is reasonable considering the policy provisions of the FLSA.

Doc. 55 at 23. This court “typically [has] applied the percentage of the fund method when

awarding fees in common fund, FLSA collective actions.” Barbosa, 2015 WL 4920292, at *11

(citing Bruner v. Sprint/United Mgmt. Co., Nos. 07‐2164‐KHV, 08‐2133‐KHV, 08‐2149‐KHV, 2009 WL

2058762, at *7 (D. Kan. July 14, 2009)). “Fee awards in these cases have ranged from four

percent to 58 percent of the common fund and resulted in total fee awards ranging from a few

thousand dollars to over five million dollars.” Id.

       The fee award requested here alone is 59.5% of the GSA, and the combined requested fee

and cost award is about 65% of the GSA. The percentage of the fund requested by counsel is

just outside the top range of the customary percentage of the fund approved by this court.

Therefore, this factor cuts against approving the fee award.




                                                  25
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 26 of 29




    (6) Whether the Fee is Fixed or Contingent

        While plaintiffs’ counsel contends that the contingency fee is essential in enforcing the

mandates of the FLSA, a contingency fee agreement is only one of many relevant factors, and it

provides no conclusive evidence of a fee award’s reasonableness. Bruner, 2009 WL 2058762, at

*8. Therefore, this factor is neutral.

    (7) Time Limitations Imposed by the Client or Circumstances

        Plaintiffs’ counsel provides no information about any time limitations involved here.

Any time limitations imposed in this case are inherent in any engagement and not specific to an

FLSA action like this one. Thus, this factor is neutral.

    (8) Amount Involved and Results Obtained

        Plaintiffs’ counsel secured a favorable result. Each opt-in plaintiff will receive a

monetary settlement from the common fund computed on a pro rata basis using an equitable

formula based on the number of weeks worked by each opt-in plaintiff. Defendant continues to

contest its liability, and so the ultimate outcome of this litigation (if it had not settled) remains in

doubt. The settlement avoids the uncertainty and rigors of trial and produces a favorable result

for the opt-in plaintiffs. This factor favors approval of the fee award.

    (9) Experience, Reputation, and Ability of the Attorneys

        Plaintiffs’ counsel is experienced with FLSA cases. Plaintiffs’ counsel asserts they have

represented more than 2,700 employees in similar cases and recovered more than $15.4 million

for their clients. Doc. 55 at 24. This factor favors approval of the fee award.

    (10) Undesirability of the Case

        Plaintiffs’ counsel presents no evidence about the undesirability of the case. While one

arguably could consider the engagement undesirable due to the risk of a contingency fee, the



                                                   26
      Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 27 of 29




court already has factored this consideration into its analysis of factor (4) above. So, this factor

is neutral.

    (11) Nature and Length of the Professional Relationship with the Client

        Plaintiffs’ counsel presents no evidence about the nature and length of the professional

relationship. As this court has explained, “[t]he meaning of this factor . . . and its effect on the

calculation of a reasonable fee has always been unclear, and courts applying the Johnson factors

typically state that this particular standard is irrelevant or immaterial.” Barbosa, 2015 WL

4920292, at *12 (citing Bruner, 2009 WL 2058762, at *9 (further citation omitted)). This factor

is immaterial to the appropriate analysis here.

    (12) Awards in Similar Cases

        Plaintiffs’ counsel asserts that the requested fee is “modest.” Doc. 55 at 25. Plaintiffs’

counsel cites two cases from our court to back up this assertion: Garcia v. Tyson Foods, Inc.,

No. 06-2198-JTM, 2012 WL 5985561, at *9 (D. Kan. Nov. 29, 2012), where the court awarded

attorneys’ fees of $3,209,926, and Koehler v. Freightquote.com, Inc., No. 12-2505-DDC-GLR,

2016 WL 3743098, at *9 (D. Kan. July 13, 2016), where the court awarded attorneys’ fees of

$1,650,000. However, merely citing the amount of the attorneys’ fees is not convincing.

Plaintiffs ignore the relevant facts of each case. In Koehler, while the attorneys’ fees were more

than ten times the requested fees in this case, the fees represented a much smaller percentage of

the Gross Settlement Fund; the $1,650,000 fee award was just one third of the Gross Settlement

Fund. Koehler, 2016 WL 3743098, at *2, 9. Garcia differs from this case as well. Garcia went

to trial and plaintiffs’ attorneys secured a verdict against defendant. 2012 WL 5985561, at *1.

Thus, the jury decided the class award for violations of the FLSA and KWPA, and the court

approved requested attorneys’ fees. Id. at *1, 9. When the attorneys’ fees do not come from the



                                                  27
     Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 28 of 29




same fund as the class reward (as is the case with a settlement like this one), it is more

reasonable to award the attorney’s lodestar without considering the percentage of the FLSA

award. Overall, this case is more like Koehler than Garcia. So, a similar award would represent

one third of the Gross Settlement Fund—not the near 60% plaintiffs’ counsel seeks here. This

factor weighs against approval of the fee award.

       Considering the Johnson factors in full, the court finds that plaintiffs’ counsel has not

established that the requested attorneys’ fees are reasonable. The court thus cannot approve the

proposed attorneys’ fees here. Also, the court doesn’t have enough information before it to

approve the requested $17,500 award for costs. Plaintiffs provide no explanation how counsel

expended the $2,500. Indeed, their motion recites this figure, but counsel’s supporting

declaration says that counsel has incurred $2,317.18 in expenses to date. Doc. 55-3 at 3

(Declaration ¶ 14). Also, counsel estimates that $15,000 is required for settlement administration

fees but provides no justification for that amount in their motion. However, counsel asserts, to

the extent these costs are less than the requested amount, counsel will reapportion any remaining

amount to the Net Settlement Amount. Id.

       Under these facts, the court cannot approve the requested award for fees and costs. If the

parties wish to reapply to the court for an award of fees and costs, they must reduce the proposed

attorneys’ fees to an amount that conforms to the standards described and provide more

justification for their request for costs. Otherwise, the court will reduce the attorneys’ fees and

cost award to an amount it determines fair and reasonable before it will approve the settlement.

       In sum, the court finds that there is a bona fide dispute, but it can’t conclude that the

FLSA settlement is fair and reasonable. For the above reasons, the court grants the motion to




                                                 28
     Case 2:18-cv-02614-DDC-TJJ Document 56 Filed 08/12/20 Page 29 of 29




certify the collective class for notice purposes but denies preliminary approval of the settlement

for the FLSA claims.

       IT IS THEREFORE ORDERED THAT plaintiffs’ Motion for Preliminary Settlement

Approval (Doc. 54) is granted in part and denied in part. The court grants class certification

under Rule 23 and approves preliminarily the parties’ settlement of their KWPA claims. The

court also directs the parties to provide notice to the class members consistent with this Order.

And, the court adopts a schedule for the parties to provide notice, for class members to opt-out or

object, and for the parties to seek final approval of their KWPA settlement. Also, the court

certifies a collective action under the FLSA, but it denies preliminary approval of plaintiffs’

FLSA settlement.

       IT IS SO ORDERED.

       Dated this 11th day of August, 2020, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 29
